DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 29, 2021 and May 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on November 05, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-2, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2018/0192445) in view of Mildh et al. (hereinafter “Mildh”, WO 2018/083664) as cited in IDS dated May 18, 2021.
Regarding claims 1, and 11, Jiang discloses a method, and a user equipment (UE), for selecting a network slice, comprising: 
receiving information about at least one network slice (i.e., sliced ID information as described in paragraphs 0036-0037, 0046-0047) and information about frequency operating bands that are allowed for the at least one network slice (i.e., the terminal occupies according to the time-frequency resource indicated by the time-frequency resource configuration information to transmit the selected preamble code as described in paragraphs 0043-0045); 
selecting a base station (BS) to be accessed, based on the received information about the at least one network slice and the information about the frequency operating bands that are allowed for the at least one network slice (i.e., selecting a suitable cell as a target cell in step 205 of Fig. 2, and as described in paragraphs 0052-0054). 
Jiang, however, does not expressly disclose:
performing a registration procedure on the selected BS. 
In a similar endeavor, Mildh discloses a method of handling limited network slice availability.  Mildh also discloses performing a registration procedure on the selected BS (i.e., performing connectivity request as described on page 46, lines 20-30). 


The motivation/suggestion for doing so would have been to enable the UE to connect to the network. 
In addition, Jiang also discloses the UE (i.e., terminal 600 as shown in Fig. 6) comprises a transceiver (i.e., transmitter 601 and receiver 602), and a processor (i.e., controller/processor 603). 

Regarding claims 2, and 12, Jiang and Mildh disclose all limitations recited within claims as described above.  Jiang also discloses wherein the received information about the at least one network slice and the information about the frequency operating bands that are allowed for the at least one network slice are comprised in at least one of a system information block (SIB), a radio resource control (RRC) message, a registration accept message, a registration reject message, or a UE configuration update command (i.e., SIB as described in paragraph 0042). 
Claim 3-4, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Mildh, and further in view of Yu et al. (hereinafter “Yu”, US 2018/0368061).
Regarding claims 3, and 13, Jiang and Mildh disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimally allocate resources to UE.

Regarding claims 4, and 14, Jiang, Mildh, and Yu disclose all limitations recited within claims as described above.  Yu also discloses wherein the information about the frequency operating bands that are allowed for the at least one network slice stored in the AMF or the NSSF is configured by operations, administration and maintenance (OAM) (paragraphs 0081). 
Allowable Subject Matter
Claims 5-7, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-10, and 18-20 are allowed.

Regarding independent claims 8 and 18, Kim (US 2020/0252862) discloses a method and device for transmitting or receiving information in wireless communication system supporting network slicing.  Kim also discloses the RAN receives a registration request message from the UE (paragraph 0263).  This teaching reads on “receiving, from a base station (BS), a registration request message” of claim language.  However, Kim does not expressly disclose “the registration request message comprises at least one of information about a cell or information about the BS, to which a user equipment (UE) can access, and information about a network slice requested by the UE, deciding whether to allow the network slice requested by the UE, based on the information comprised in the Registration request message, and determining whether performing a cell reselection procedure is requested, based on a result of the deciding.”  
Similarly, Zhu et al. (US 2021/0037455) discloses a system and methods related to mobility with consideration for network slicing.  Zhu et al. also discloses the AMF include allowed NSSAI, and rejected NSSAI in the initial UE context setup request message (paragraph 0075).  This teaching reads on “deciding whether to allow the network slice requested by the UE” of claim language.  However, Zhu et al. does not expressly disclose “deciding whether to allow the network slice requested by the UE, based on the information comprised in the Registration request message, and determining whether performing a cell reselection procedure is requested, based on a result of the deciding,”

Claims 9-10, and 19-20 depend either directly or indirectly upon independent claims 8, and 18; therefore, they are also allowed by virtue of their dependencies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Wayne H Cai/Primary Examiner, Art Unit 2644